UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cavendish House, 369 Burnt Oak Broadway, Edgware, Middlesex HA8, 5AW (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 18, 2009: 32,402,935 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A.Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Submission of Matters to a Vote of Security Holders. 7 Item 5. Other Information. 7 Item 6. Exhibits and Reports of Form 8-K. 7 SIGNATURES 8 i PART I – FINANCIAL INFORMATION Item 1. Financial Statements VOICESERVE, INC. Index to Financial Statements Page Financial Statements: Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and March 31, 2009 F-2 Consolidated Statements of Operations for the three months ended June 30, 2009 and 2008 (Unaudited) F-3 Consolidated Statement of Changes in Stockholders’ Equity (Deficiency) for the three months ended June 30, 2009 (Unaudited) F-4 Consolidated Statements of Cash Flows for the three months ended F-5 June 30, 2009 and 2008 (Unaudited) Notes to Consolidated Financial Statements (Unaudited) F-6 F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, March 31, 2009 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 93,546 $ 175,072 Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively 88,171 31,243 Prepaid expenses 9,532 19,837 Total current assets 191,249 226,152 Property and equipment, net of accumulated depreciation of $62,681 and $53,986, respectively 13,799 13,084 Intangible assets, net ofaccumulated amortization of $335,417 and $277,917, respectively 2,396,374 2,365,874 Total assets $ 2,601,422 $ 2,605,110 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable $ 273,328 $ 176,045 Accrued expenses payable 46,645 48,347 Deferred software license fees 157,749 121,993 Loans payable to related parties 37,082 60,514 Due sellers of VoipSwitch Inc. 150,000 150,000 Total current liabilities 664,804 556,899 Stockholders' equity (deficiency): Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 32,402,935 and 29,402,935 shares, respectively 32,403 29,403 Additional paid-in capital 4,707,030 4,330,765 Deficit (2,773,153 ) (2,328,713 ) Accumulated other comprehensive income (loss) (29,662 ) 16,756 Total stockholders' equity (deficiency) 1,936,618 2,048,211 Total liabilities and stockholders' equity (deficiency) $ 2,601,422 $ 2,605,110 See notes to consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2009 2008 Operating revenues: Software license fees $ 637,991 $ 198,205 Revenues from communications air time 22,787 271,113 Net sales of communications devices 1,126 - Total operating revenues 661,904 469,318 Cost of operating revenues: Software license fees 206,082 161,228 Communications air time 41,872 264,300 Communications devices - - Total cost of operating revenues 247,954 425,528 Gross profit (loss) 413,950 43,790 Operating expenses: Selling, general and administrative expenses (including stock-based compensation of $379,265) 858,368 246,604 Total operating expenses 858,368 246,604 Income (loss) from operations (444,418 ) (202,814 ) Interest income 1 136 Interest expense (23 ) (269 ) Income (loss) before income taxes (444,440 ) (202,947 ) Income taxes (benefit) - - Net income (loss) $ (444,440 ) $ (202,947 ) Net income (loss) per share - basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding - basic and diluted 30,754,584 28,890,435 See notes to consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders' Equity (Deficiency) Three Months Ended June 30, 2009 (Unaudited) Accumulated Total Common Stock Additional Other Stockholders' $.001 par value Paid-In Comprehensive Equity Shares Amount Capital Deficit Income (Loss) (Deficiency) Balances, March 31, 2009 29,402,935 $ 29,403 $ 4,330,765 $ (2,328,713 ) $ 16,756 $ 2,048,211 Shares issued for services 3,000,000 3,000 372,000 - - 375,000 Stock options expense - - 4,265 - - 4,265 Foreign currency translation adjustment - (46,418 ) (46,418 ) Net income (loss) - - - (444,440 ) - (444,440 ) Balances, June 30, 2009 32,402,935 $ 32,403 $ 4,707,030 $ (2,773,153 ) $ (29,662 ) $ 1,936,618 See notes to consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (444,440 ) $ (202,947 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock-based compensation 379,265 - Depreciation 1,177 1,514 Amortization 57,500 57,500 Changes in operating assets and liabilities: Accounts receivable, net (56,928 ) 43,726 Prepaid expenses 10,305 133,703 Accounts payable 97,283 3,784 Accrued expenses payable (1,702 ) 277 Deferred software license fees 35,756 10,960 Net cash provided by (used in) operating activities 78,216 48,517 Cash flows from investing activities: Acquisition of VoipSwitch Inc. (88,000 ) - Purchases of property and equipment - - Net cash provided by (used in) investing activities (88,000 ) - Cash flows from financing activities: Proceeds from sales of common stock - 9,845 Increase (decrease) in loans payable to related parties (28,286 ) 102 Net cash provided by (used in) financing activities (28,286 ) 9,947 Effect of exchange rate changes on cash and cash equivalents (43,456 ) (24,943 ) Increase (decrease) in cash and cash equivalents (81,526 ) 33,521 Cash and cash equivalents, beginning of period 175,072 50,046 Cash and cash equivalents, end of period $ 93,546 $ 83,567 Supplemental disclosures of cash flow information: Interest paid $ 23 $ 269 Income taxes paid $ - $ - See notes to consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2009 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition was treated as a combination of entities under common control and was accounted for in a manner similar to pooling of interests accounting.The consolidated financial statements include the operations of VoiceServe from October 1, 2006 and the operations of Limited from its inception on March 21, 2002. On January 15, 2008, VoiceServe acquired 100% of the issued and outstanding stock of VoipSwitch Inc. (“VoipSwitch”), a corporation incorporated in the Republic of Seychelles on May 9, 2005 (see Note 3).VoipSwitch licenses software systems (online telephony management applications) to customers online.Generally, the license of a system includes remote installation and initial configuration of the main system, training relating to the use of the system and modules, and 1 year technical support. VoiceServe has had no operations; VoiceServe is a holding company for its wholly owned subsidiaries Limited (since February 20, 2007) and VoipSwitch (since January 15, Limited is engaged in the telephone communications business from its London, United Kingdom office.Limited offers customers through its software voice calls over the internet.The software allows computer users to access the Company’s exchange via the internet and through the exchange connect with numerous sources of telephone communications at discounted rates.Since January 15, 2008, Limited has also licensed VoipSwitch software systems. The consolidated financial statements include the accounts of VoiceServe and its wholly owned subsidiaries Limited and VoipSwitch (collectively, the “Company”).
